EXHIBIT 10.3
 
ESCROW AGREEMENT
 
ESCROW AGREEMENT, dated as of December 20, 2011, by and among Dynamic Ventures
Corp., a corporation duly organized and existing under the laws of the State of
Delaware (the “Company”), Centurion Private Equity, LLC, a Georgia Limited
Liability Company (the “Investor”) and Gracin & Marlow, LLP, solely in its
capacity as escrow agent (the “Escrow Agent”).
 
WHEREAS, the Investment Agreement, dated as of the date hereof, by and between
the Company and the Investor (the “Investment Agreement”), provides that within
three days of the date of execution of the Investment Agreement the Company
shall issue a number of Escrow Shares (as defined below) of Common Stock having
a value as determined in the Investment Agreement equal to Seventy Five Thousand
Dollars ($75,000), in the name of the Investor, and deposit the Escrow Shares in
trust with the Escrow Agent, to be held in escrow in and be disbursed in
accordance with the terms hereof.
 
WHEREAS, unless otherwise specified, capitalized terms set forth herein shall
have the meanings ascribed to them in the Investment Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
set forth, and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereby agree as
follows:


1. Escrow Duties.  Each of the Company and the Investor hereby appoints and
designates the Escrow Agent to receive and hold in escrow the Escrow Shares, and
to release the Escrow Shares in accordance with the terms, conditions and
provisions of this Agreement.  The Escrow Agent agrees to receive, hold and
dispose of the Escrow Shares, and to act as Escrow Agent, in accordance with all
of the terms, conditions and provisions of this Agreement.


2.           Deliveries.                      Simultaneously hereto, the Company
shall deliver to the Escrow Agent certificates representing 1,284,246 shares of
Common Stock of the Company registered in the name of the Investor and shall
initially bear a restrictive legend under the Securities Act of 1933, as
amended, subject to legend removal as required under the Investment
Agreement.  The Escrow Agent hereby acknowledges receipt of the Escrow Shares
and agrees to hold and deliver the Escrow Shares in accordance with this
Agreement.


3.           Terms and Conditions of Escrow.  Anytime on or after the Initial
Liquidity Date (as defined in the Investment Agreement), the Investor may give
written notice to the Escrow Agent and the Company (“Investor Instruction
Notice”) setting forth the Initial Liquidity Date, an explanation of why such
date is the Initial Liquidity Date and the Investor’s calculations of the Second
Commitment Share Number (as defined in the Investment Agreement) and instructing
the Escrow Agent (a) to release to the Investor a number of Escrow Shares equal
to the lesser of (x) the Second Commitment Share Number (as defined in the
Investment Agreement), or (y) the total number of Escrow Shares held in escrow
(such lesser amount being referred to as the “Investor Shares”) and (b) to
release to the Company any remaining Escrow Shares after release of the Investor
Shares to the Investor.
 
 
 
Page - 1

--------------------------------------------------------------------------------

 

 
The Escrow Agent shall promptly provide a copy of the Investor Instruction
Notice to the Company. The Company hereby instructs the Escrow Agent to follow
the Investor Instruction Notice within three (3) Business Days of the Escrow
Agent’s receipt of the Investor Instruction Notice to the Escrow Agent (the
“Delivery Deadline”), subject to the following:


(1) The Company shall promptly consent to the Investor Instruction Notice in
writing unless it has a reasonable bona fide objection thereto. If the Company
consents, in writing or fails to object, in writing, with a reasonable bona fide
objection to the Investor Instruction Notice by 12:00 Noon, New York City Time
on the Delivery Deadline, then the Escrow Agent shall deliver the number of
Escrow Shares specified in the Investor Instruction Notice to the Investor and
the Company, respectively on the Delivery Deadline.


(2) If the Company has a reasonable bona fide objection to the Investor
Instruction Notice, it shall provide written notice of such objections (“Company
Objection Notice”) to the Company before the Delivery Deadline.  In the event
that the Escrow Agent receives a Company Objection Notice, it shall promptly
notify the Investor and submit the matter for dispute resolution pursuant to
Section 7 hereof, absent a resolution between the parties.


(3) Notwithstanding the above, if at any time prior to the date that Escrow
Shares are required to be released to the Investor, the Escrow Agent receives
Seventy Five Thousand Dollars ($75,000) in federal clearing house funds from the
Company, then the Escrow Agent shall promptly release all of the Escrow Shares
to the Company and the Seventy Five Thousand Dollars ($75,000) shall be released
to the Investor.


4.           Escrow Agent.  The acceptance by the Escrow Agent of its duties
under this Agreement is subject to the following terms and conditions, which
shall govern and control with respect to the Escrow Agent’s rights, duties,
liabilities and immunities:
 
(a) The duties and obligations of the Escrow Agent shall be determined solely by
the provisions of this Agreement, and the Escrow Agent shall not be liable to
any person except for the performance of such duties and obligations as are
specifically set forth in this Agreement.
 
(b) The Escrow Agent shall not be responsible in any manner for any failure or
inability of the Company or the Investor to honor any of the provisions of this
Agreement or the Investment Agreement or any of the agreements contemplated by
the Investment Agreement or any other instrument or agreement executed and
delivered pursuant thereto.
 
(c) Each of the Company and the Investor agrees (i) to make no claim, and to
bring no action, suit or proceeding, against the Escrow Agent by reason of any
alleged loss, liability, claim or charge arising out of, or in connection with,
the Escrow Agent’s acceptance or performance (including acts and omissions), in
good faith and without willful misconduct or gross negligence, of its duties and
obligations under this Agreement and (ii) to reimburse and indemnify the Escrow
Agent for, and hold it harmless against, any loss, liability, cost or expense
(including, without limitation, attorneys’ fees and disbursements) incurred
without bad faith, willful misconduct or gross negligence on the part of the
Escrow Agent, and arising out of, or in connection with, the Escrow Agent’s
acceptance or performance of its duties hereunder, as well as the costs and
expenses of instituting, prosecuting or defending any claim, action suit or
proceeding arising out of, or relating to, this Agreement, including, without
limitation, any action for a declaratory judgment in such regard instituted by
the Escrow Agent.
 
 
 
Page - 2

--------------------------------------------------------------------------------

 
 
 
(d) The Escrow Agent shall, in the absence of its own gross negligence or
willful misconduct, be fully protected in acting and relying upon any written
advice, certificate, notice, direction, instruction, request, order, judgment,
decree or other document given to it which the Escrow Agent in good faith
believes to be genuine and to have been signed or presented by the proper party
or parties, and may assume that any person purporting to give such advice,
certificate, notice, direction, instruction, request or other document has been
duly authorized to do so.  The Escrow Agent assumes no responsibility for the
accuracy of the contents of any such document.
 
(e) The Escrow Agent may seek the advice of legal counsel in the event of any
dispute or question as to the construction of the provisions of this Agreement
or its duties hereunder, and may rely on an opinion of such counsel.  In
rendering such opinion, such counsel may rely on statements of fact furnished to
them by persons reasonably believed by such counsel to be credible, and such
counsel shall have no liability for the accuracy of the facts so relied upon,
nor shall such counsel have any liability for matters of their own judgment
forming a part of the process of providing such opinion.
 
(f) The Escrow Agent and any successor escrow agent, as the case may be, may
resign as escrow agent hereunder and be discharged from all other further duties
and obligations hereunder at any time upon giving thirty (30) days’ notice to
the Company and the Investor, who shall thereupon jointly designate a successor
escrow agent hereunder within such 30-day period, to whom the Escrow Agent shall
deliver the Escrow Shares then held by the Escrow Agent.  The Company and the
Investor may jointly terminate this Agreement at any time by notice to the
Escrow Agent, and, in such event, shall jointly (i) designate a successor escrow
agent hereunder to whom the Escrow Agent shall deliver the Escrow Shares then
held by the Escrow Agent or (ii) direct the Escrow Agent to otherwise dispose of
the Escrow Shares then held by the Escrow Agent.  In either case, in the absence
of such a joint designation of a successor escrow agent, the Escrow Agent shall,
without further liability or responsibility, retain any Escrow Shares then held
by the Escrow Agent as custodian thereof until otherwise jointly directed by the
Company and the Investor.
 
(g) The Escrow Agent does not have and shall not have any interest in the Escrow
Shares but is serving only as escrow holder thereof.
 
(h) This Agreement expressly sets forth all the duties of the Escrow Agent with
respect to any and all matters pertinent hereto.  No implied duties or
obligations shall be read into this Agreement against the Escrow Agent, and the
Escrow Agent shall not be bound to the provisions of any agreement among the
other parties hereto except this Agreement.
 
(i) In the event of a dispute among the parties hereto that cannot be resolved
after diligent efforts by the parties, the Escrow Agent, may its option upon ten
(10) days’ prior written notice to the other parties, elect to deposit the
Escrow Shares with the Supreme Court of the State of New York in New York, New
York, or other comparable court of equivalent jurisdiction, for such court to
determine the disposition of the Escrow Shares and in such event, each of the
Company, the Investor and the Escrow Agent shall abide by such court’s decision.
 
 
 
Page - 3

--------------------------------------------------------------------------------

 
 
 
5.           Fees.           The Company shall pay and/or reimburse the Escrow
Agent for the ordinary course fees, costs and disbursements incurred by the
Escrow Agent in connection with the performance by the Escrow Agent of its
duties under this Agreement, which fees and costs shall not exceed $1,500.00;
provided, however, that such limit on fees and costs shall not apply in the
event that a dispute among the Company and the Investor over the subject of this
Escrow Agreement involves the Escrow Agent, and makes the Escrow Agent a party,
in any litigation among the Company and the Investor.
 
 
6.           Notices.  Any notices or other communication provided for hereunder
shall be in writing and shall have been sufficiently given for all purposes: (a)
if delivered personally to the party or to an executive officer of the party to
whom such notice, demand or other communication is directed on the date of such
personal delivery, or (b) if sent by registered or certified mail, postage
prepaid, addressed to each party at its respective address indicated on the
signature page hereof, or, as to any party, at such other address as shall be
designated by such party in a written notice to the other party its address (as
set forth below) on the fifth business day after the date on which it was
deposited in a regularly maintained receptacle for the deposit of United States
mail; or (c) if sent by overnight delivery service, such as Federal Express,
United Parcel Service, U.S. Express Mail, etc., on the second business day
following delivery of such notice to the overnight delivery carrier, provided
the same is fully paid for and properly addressed; or (d) if sent by facsimile
transmission, on the date of such transmission, if confirmed as received that
day by the receiving party or a written confirmation of transmission, and the
original notice is sent that day by first class mail, postage prepaid; or (e) if
sent by email, on the date of the email, if confirmed as received that day by
the receiving party or a written confirmation of transmission, and the original
notice is sent that day by first class mail, postage prepaid.


 
7.           Resolution of Disputes; Attorneys’ Fees and Costs.
 
(a)           The parties to this Agreement shall act in good faith to resolve
any dispute or other controversy arising under this Agreement.  Absent agreement
resolving a dispute within ten (10) days after the dispute has arisen, any party
shall have the right to seek to settle the matter by court action or, if the
parties agree at the time, by arbitration.  If any party should institute legal
proceedings to enforce such party’s rights under this Agreement, or otherwise
with respect to the subject matter of this Agreement or the Escrow Shares or any
part thereof, the prevailing party or parties shall recover, in addition to all
other costs and damages awarded, and the losing party or parties shall pay, the
reasonable attorneys’ fees and costs at trial, on appeal, upon petition for
review, or in any bankruptcy proceeding, of the prevailing party or parties,
whether or not such fees and costs are prescribed by statute, and shall pay the
fees and costs of the Escrow Agent incurred in connection with such dispute,
including reimbursement to the prevailing party of such fees and costs
previously paid, in each case as determined by the court at trial or upon any
appeal.  The parties hereby consent to the jurisdiction of the Supreme Court of
the State of New York in New York, New York with respect to any claims, actions
or proceedings arising under this Agreement.
 
 
 
Page - 4

--------------------------------------------------------------------------------

 
 
 
(b)           In the event the parties involved in any dispute or other
controversy arising under this Agreement seek to resolve such dispute or
controversy by arbitration, any such arbitration shall be conducted according to
the applicable rules of the American Arbitration Association and shall take
place in New York, New York.  Such arbitration shall be heard by a single
arbitrator, selected on the basis of relevant legal and industry
experience.  Each party involved in the dispute shall designate an individual
also possessing the relevant legal and industry experience within thirty (30)
days after any party shall request arbitration; the designees will then select
an individual to be the arbitrator, who shall not be one of the designees.   If
the designees are unable to agree upon an arbitrator within ten (10) days after
their appointment, then an arbitrator shall be selected according to the Rules
of the American Arbitration Association as at the time in effect in New York,
New York by the American Arbitration Association.  The decision of the
arbitrator shall be final and binding upon the parties hereto.
 
8.           Termination.                      This Agreement shall terminate,
upon the Escrow Agent’s delivery of the Escrow Shares pursuant to Section 3,
except that the provisions of Sections 4, 5 and 7 shall survive the termination
of this Agreement.
 
9.           Successors and Assigns.  This Agreement shall be binding upon,
enforceable against and inure to the benefit of, the parties hereto and their
respective heirs, administrators, executors, personal representatives,
successors and assigns, and nothing herein is intended to confer any right,
remedy or benefit upon any other person.  This Agreement may not be assigned by
any party hereto except with the prior written consent of all the other parties,
which consent shall not be unreasonably withheld.
 
10.           Severability.                      If any provision of this
Agreement is held to be invalid or unenforceable by a court of competent
jurisdiction, this Agreement shall be interpreted and enforceable as if such
provision were severed or limited, but only to the extent necessary to render
such provision and this Agreement enforceable.
 
11.           Governing Law.  This Agreement shall in all respects be governed
by and construed in accordance with the laws of the State of New York applicable
to agreements made and fully to be performed in such state, without giving
effect to conflicts of law principles.
 
12.           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may be
executed on signature pages exchanged by facsimile or .pdf, in which event each
party shall promptly deliver to the others such number of original executed
copies as the others may reasonably require, but for evidentiary purposes, such
facsimile or .pdf signatures shall constitute original signatures hereof;
provided, however, the failure to exchange such original signature pages after
exchanging any facsimile or scanned .pdf signature pages shall not affect the
enforceability of this Agreement.
 
13.           Acknowledgement.  The Investor acknowledges and agrees that Gracin
& Marlow, LLP has acted as legal counsel for the Company with respect to the
subject matters addressed by the Investment Agreement and this Agreement, and
hereby waives any conflicts to, and agrees that it shall not raise, any
objections, claims or demands in respect of Gracin & Marlow, LLP serving as
Escrow Agent hereunder.
 
 
 
Page - 5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the date first above written.
 
Address:
8776 East Shea Boulevard
Suite BA-615Scottsdale, AZ  85260
Attn: Paul Kalkbrenner, CEO
Fax:  (480) 517-5003
Email:dbrown@bbsiaz.com
DYNAMIC VENTURES CORP.
 
By: /s/ Paul
Kalkbrenner                                                              
Name:
Title:
 
Address:
1120 Sanctuary Parkway, Suite 325
Alpharetta, GA  30009
Attn: Eric S. Swartz
Facsimile:  (770) 777-5844
Email: eswartz@rosewellcapitalpartners.com
CENTURION PRIVATE EQUITY, LLC
 
By: /s/ Eric S.
Swartz                                                             
Name:
Title:
 



ESCROW AGENT:


Address:
 
Chrysler Building
405 Lexington Avenue
26th Floor
New York, New York 10174
Attn: Leslie Marlow, Esq.   
Facsimile: (212) 208-4657
email: lmarlow@gracinmarlow.com
 
GRACIN & MARLOW, LLP, solely in its capacity as Escrow Agent
By: /s/ Leslie
Marlow                                                                
Leslie Marlow
   



 
 
Page - 6

--------------------------------------------------------------------------------

 